                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JOSE LUIS MARTINEZ,
                                  11                                                    Case No. 18-cv-03480-JCS (PR)
                                                       Plaintiff,
                                  12                                                    ORDER GRANTING
Northern District of California




                                                 v.
 United States District Court




                                                                                        DEFENDANTS’ MOTION TO
                                  13                                                    DISMISS; ORDER DIRECTING
                                         B. PATTON, et al.,                             PLAINTIFF TO FILE AN
                                  14                                                    AMENDED COMPLAINT
                                                       Defendants.
                                  15                                                    Dkt. No. 18
                                  16

                                  17                                       INTRODUCTION
                                  18          Defendants move to dismiss the federal civil rights complaint under Rule 12(b)(6).
                                  19   The motion is GRANTED. The complaint is DISMISSED with leave to file an amended
                                  20   complaint on or before September 30, 2019. Failure to comply in all respects with the
                                  21   instructions in this order will result in the dismissal of this action without further
                                  22   notice to plaintiff.
                                  23                                        BACKGROUND
                                  24          The following factual allegations of the complaint are assumed to be true for
                                  25   purposes of this motion. This suit arises from five incidents of mail confiscation by
                                  26   plaintiff’s jailors at Pelican Bay State Prison in 2015. Four of these confiscations were of
                                  27   correspondence sent to plaintiff through WriteAPrisoner.com (WAP), a website on which
                                  28   prisoners can create profiles and attract pen-pals. Only one person (Jennifer Bricker)
                                   1   contacted plaintiff through WAP during the relevant time period, and she sent him only
                                   2   one email. The remaining confiscation was of three letters plaintiff sent to his family.
                                   3          The confiscations:
                                   4
                                              1. A print-out of the only email sent by Jennifer Bricker to plaintiff through WAP,
                                   5             which was dated March 31, 2015. It was confiscated because it was third-party
                                                 correspondence, that is, the letter and the sender were not the same person. The
                                   6             confiscation form was signed on April 16, 2015. Plaintiff filed a grievance in
                                   7             response (No. 15-1009), which was exhausted. He received a copy of the March
                                                 31 email on August 11, 2015. (Compl., Dkt. No. 1 at 2-3, 10; Dkt. No. 1-1 at 2,
                                   8             10; Dkt. No. 1-2 at 15-16);
                                   9
                                              2. A print-out of plaintiff’s WAP profile, which was confiscated because it violated
                                  10             a rule against print-outs of social networking websites. The confiscation form
                                                 was signed on April 15, 2015. Plaintiff filed a grievance (No. 15-1138), which
                                  11             was exhausted. (Id., Dkt. No. 1 at 4-5; Dkt. No. 1-1 at 3; Dkt. No. 1-2 at 27-28);
                                  12
Northern District of California




                                              3. A print-out of plaintiff’s WAP profile, which was confiscated because it violated
 United States District Court




                                  13             a rule against print-outs of social networking websites. The confiscation form
                                                 was signed on April 28, 2015. Plaintiff filed a grievance (No. 15-1312), which
                                  14
                                                 was cancelled as untimely. His grievance regarding the cancellation (No. 15-
                                  15             1399) was denied. (Id., Dkt. No. 1 at 6-7; Dkt. No. 1-1 at 4: Dkt. No. 1-2 at 40-
                                                 41, 50);
                                  16

                                  17          4. A print-out of the email sent by Jennifer Bricker through WAP to plaintiff. A
                                                 revised confiscation form was signed on July 10, 2015. Plaintiff filed a
                                  18             grievance (No. 15-1580) but withdrew it at the CDCR’s suggestion in exchange
                                                 for being given the correspondence. (Id., Dkt. No. 1 at 8-10; Dkt. No. 1-1 at 6);
                                  19

                                  20          5. Three out-going letters to plaintiff’s family were confiscated because the three
                                                 letters were being sent in one envelope, instead of each letter being sent in its
                                  21             own envelope. The confiscation form was signed on July 3, 2015. Plaintiff
                                  22             filed a grievance (No. 15-1727), but he withdrew it prior to exhaustion being
                                                 completed. (Id., Dkt. No. 1 at 11; Dkt. No. 1-1 at 7; Dkt. No. 1-2 at 71).
                                  23
                                              Plaintiff was housed at Pelican Bay State Prison during the events at issue in this
                                  24
                                       suit. By the time he filed his 42 U.S.C. § 1983 complaint in 2018, he was resident at
                                  25
                                       Ironwood State Prison. Plaintiff’s complaint asks only for non-monetary relief. There is
                                  26
                                       no request for damages of any kind.
                                  27

                                  28
                                                                                     2
                                   1          Defendant D. Melton died on April 28, 2019, according to a Suggestion of Death
                                   2   notice filed by defendants. (Dkt. No. 23 at 2.) Melton’s death affects this suit in several
                                   3   ways, as detailed below.
                                   4                                              DISCUSSION
                                   5   A.     Standard of Review
                                   6          A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) should be
                                   7   granted if the complaint does not proffer “enough facts to state a claim for relief that is
                                   8   plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                                   9   Dismissal is appropriate also when pleadings show a “lack of cognizable legal theory,” or
                                  10   “the absence of sufficient facts alleged under a cognizable legal theory,” Balistreri v.
                                  11   Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990) (citation omitted), or when an
                                  12   affirmative defense is premised on facts alleged in the complaint, Scott v. Kuhlmann, 746
Northern District of California
 United States District Court




                                  13   F.2d 1377, 1378 (9th Cir. 1994).
                                  14   B.     Exhaustion
                                  15          Defendants move to dismiss any claims regarding Confiscations 3, 4, and 5 because
                                  16   plaintiff failed to exhaust his administrative remedies.1 The motion is GRANTED in part
                                  17   and DENIED in part. All claims arising from Confiscations 3 and 4 are unexhausted and
                                  18   are DISMISSED without leave to amend. The claims arising from Confiscation 5 are
                                  19   unexhausted but the Court declines to dismiss them at this time. The particular
                                  20   circumstances of the failure to exhaust as to this confiscation are best adjudicated at the
                                  21   summary judgment stage.
                                  22

                                  23

                                  24
                                       1
                                        Exhaustion is properly raised here, even though the issue of exhaustion is usually not
                                  25
                                       raised until the summary judgment stage. Defendants contend that the complaint and the
                                  26   exhibits “clearly document the efforts Martinez made to exhaust administrative relief.”
                                       (MTD, Dkt. No. 18 at 18.) This is sufficient. “In the rare event that a failure to exhaust is
                                  27   clear on the face of the complaint, a defendant may move for dismissal under Rule
                                  28   12(b)(6).” Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014).

                                                                                      3
                                   1          Prisoners must properly exhaust their administrative remedies properly before filing
                                   2   suit in federal court, as mandated by the Prison Litigation Reform Act. Woodford v. Ngo,
                                   3   548 U.S. 81, 93 (2006). “No action shall be brought with respect to prison conditions
                                   4   under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail,
                                   5   prison, or other correctional facility until such administrative remedies as are available are
                                   6   exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is mandatory and a prisoner’s failure to
                                   7   comply with this requirement cannot be excused by the courts. Ross v. Blake, 136 S. Ct.
                                   8   1850, 1856-58 (2016).
                                   9          All claims arising from Confiscation 3 (a print-out of plaintiff’s WAP profile) are
                                  10   DISMISSED without leave to amend because plaintiff failed to exhaust his grievance,
                                  11   which was cancelled as untimely. The filing of an untimely grievance or appeal is not
                                  12   proper exhaustion. See Woodford, 548 U.S. at 83-84.
Northern District of California
 United States District Court




                                  13          All claims arising from Confiscation 4 (a hard copy of Becker’s WAP email) are
                                  14   DISMISSED without leave to amend. The undisputed record shows that plaintiff
                                  15   withdrew his grievances prior to exhaustion and never filed another grievance regarding
                                  16   the confiscations.
                                  17          The claims regarding Confiscation 5 do not appear to have been exhausted.
                                  18   However, the Court declines to dismiss these claims on this basis. Plaintiff contends in his
                                  19   opposition that he was “forced” to withdraw his grievance. (Opp., Dkt. No. 21 at 3.)
                                  20   Prisoners are not obligated to exhaust when “when prison administrators thwart inmates
                                  21   from taking advantage of a grievance process through machination, misrepresentation, or
                                  22   intimidation.” Ross, 136 S. Ct. at 1863. However, as defendants point out in their reply,
                                  23   plaintiff’s exhibits contradict his assertion that he was “forced” to withdraw his grievance.
                                  24   (Reply, Dkt. No. 22 at 4-5.) These circumstances call for further briefing and adjudication
                                  25   at a later stage of the litigation.
                                  26          This leaves claims arising from Confiscations 1, 2, and 5.
                                  27

                                  28
                                                                                     4
                                   1   C.      Claims for Equitable and Injunctive Relief
                                   2           Defendants contend that plaintiff’s claims for equitable and injunctive relief are
                                   3   (i) time-barred, and (ii) moot.
                                   4           i.     Time-Barred
                                   5           Defendants contend that plaintiff’s claims for equitable and injunctive relief are
                                   6   time-barred because the statute of limitations period of two years expired prior to the filing
                                   7   of the instant suit, even if one gives additional time for the period during which he was
                                   8   exhausting his claims. (MTD, Dkt. No. 18 at 15-16.) The events at issue occurred in 2015
                                   9   and exhaustion was complete by September 2015 but the suit was not filed until June 2018.
                                  10   (Id.)
                                  11           Section 1983 takes its limitations period from the forum state’s statute of limitations
                                  12   for personal injury torts, see Wilson v. Garcia, 471 U.S. 261, 276 (1985), which, in
Northern District of California
 United States District Court




                                  13   California, is two years, see Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir. 2004);
                                  14   California Code of Civil Procedure (CCCP) § 335.1. This two-year statute of limitations
                                  15   period is tolled for two years for claims for damages if the plaintiff is a prisoner serving a
                                  16   term of less than life thus giving such prisoners effectively four years to file a federal suit.
                                  17   See CCCP § 352.1(a); Azer v. Connell, 306 F.3d 930, 936 (9th Cir. 2002) (federal courts
                                  18   borrow the state’s equitable tolling rules if they are not inconsistent with federal law).
                                  19   However, there is no tolling for non-monetary claims. CCCP § 351.2(c). In sum, non-
                                  20   monetary claims are subject to a two-year limitations period, while damages claims are
                                  21   subject to a four-year limitations period.
                                  22           Defendants are correct. By September 2015, plaintiff’s claims had accrued and he
                                  23   had exhausted his administrative remedies. He therefore had to file his § 1983 claims for
                                  24   equitable and injunctive relief by 2017, that is, within two years of September 2015. The
                                  25   instant § 1983 suit was not filed until 2018. Accordingly, defendants’ motion is
                                  26   GRANTED. Plaintiff’s claims for equitable and injunctive relief are DISMISSED as
                                  27   untimely.
                                  28
                                                                                       5
                                   1          In his opposition, plaintiff contends that he can still pursue claims for nominal
                                   2   damages. (Opp., Dkt. No. 22 at 2.) No such request for damages appears in the operative
                                   3   complaint. If plaintiff seeks nominal damages as relief, he must make a specific request
                                   4   for them in his amended complaint.
                                   5          ii.    Mootness
                                   6          Even if plaintiff’s claims for equitable and injunctive relief were not time-barred,
                                   7   they would be dismissed as moot because plaintiff is no longer housed at Pelican Bay.
                                   8   When an inmate is released from prison or transferred to another prison and there is no
                                   9   reasonable expectation nor demonstrated probability that he will again be subjected to the
                                  10   prison conditions from which he seeks injunctive relief, the claims for injunctive should be
                                  11   dismissed as moot. Dilley v. Gunn, 64 F.3d 1365, 1368-69 (9th Cir. 1995); Alvarez v. Hill,
                                  12   667 F.3d 1061, 1064 (9th Cir. 2012) (same for claims for declaratory relief).
Northern District of California
 United States District Court




                                  13          Plaintiff is no longer housed at Pelican Bay. Therefore, his claims for equitable and
                                  14   injunctive relief, which ask for changes in Pelican Bay’s incoming mail policies, are moot.
                                  15   He has not demonstrated a reasonable expectation or demonstrated probability that he will
                                  16   be again subject to the same conditions that gave rise to this suit. Even if his claims were
                                  17   not time-barred, they would be subject to dismissal as moot.
                                  18          In his opposition, plaintiff contends that he can still pursue claims for nominal
                                  19   damages. (Opp., Dkt. No. 22 at 2.) No such request for damages appears in the operative
                                  20   complaint. If plaintiff seeks nominal damages as relief, he must make a specific request
                                  21   for them in his amended complaint.
                                  22   D.     Failure to State A Claim
                                  23          Defendants also contend plaintiff has failed to state any claim for relief. Prisoners
                                  24   enjoy a First Amendment right to send and receive mail. See Witherow v. Paff, 52 F.3d
                                  25   264, 265 (9th Cir. 1995) (citing Thornburgh v. Abbott, 490 U.S. 401, 407 (1989)). A
                                  26   temporary delay or isolated incident of delay does not violate a prisoner’s First
                                  27   Amendment rights. See Crofton v. Roe, 170 F.3d 957, 961 (9th Cir. 1999) (policy of
                                  28   diverting publications through property room reasonably related to prison’s interest in
                                                                                     6
                                   1   inspecting mail for contraband).
                                   2          Plaintiff’s allegations regarding Confiscation 1 (a print-out of Bricker’s email) fail
                                   3   to state a claim for relief. Though there was a delay in receiving the mail (from April to
                                   4   August), he did in fact receive the correspondence. An isolated incident of mail
                                   5   mishandling or mail delay is insufficient to state a claim under section 1983. Crofton, 170
                                   6   F.3d at 961. The claim based on Confiscation 1 is DISMISSED without leave to amend.
                                   7          Plaintiff’s allegations regarding Confiscation 2 (the print-out of his WAP profile)
                                   8   likely state a claim for relief. Plaintiff must reallege this claim in his amended complaint if
                                   9   he wishes it to proceed.
                                  10          Plaintiff’s allegations based on Confiscation 5 (letters to family) may state a claim
                                  11   for relief, though he will have to show that the reason behind the confiscation fails to
                                  12   further a legitimate government interest. Plaintiff will have to reallege this claim in his
Northern District of California
 United States District Court




                                  13   amended complaint.
                                  14   E.     Defendant D. Melton: Suggestion of Death
                                  15          Any claims against defendant D. Melton cannot proceed at this time, for the reasons
                                  16   described below.
                                  17          In July 2019, defendants filed a “Suggestion of Death,” which states that D. Melton
                                  18   died on April 28, 2019. (Dkt. No. 23 at 2.) Melton’s death affects this litigation in several
                                  19   crucial ways.
                                  20          First, plaintiff will have to take specific actions if he wishes to pursue his claims
                                  21   against the decedent’s estate. The law of the forum state determines whether a section
                                  22   1983 action survives or is extinguished upon the death of a party. See 42 U.S.C.
                                  23   § 1988(a); Robertson v. Wegmann, 436 U.S. 584, 592-95 (1978). Under California law,
                                  24   “[e]xcept as otherwise provided by statute, a cause of action for or against a person is not
                                  25   lost by reason of the person’s death, but survives subject to the applicable limitations
                                  26   period.” Cal. Civ. Proc. Code § 377.20. “Subject to Part 4 (commencing with Section
                                  27   9000) of Division 7 of the Probate Code governing creditor claims, a cause of action
                                  28   against a decedent that survives may be asserted against the decedent’s personal
                                                                                      7
                                   1   representative or, to the extent provided by statute, against the decedent’s successor in
                                   2   interest.” Cal. Civ. Proc. Code § 377.40.
                                   3          The introductory clause in section 377.40 is critical: a plaintiff must comply
                                   4   with the claims-presentation requirements of California Probate Code § 9000 et seq.,
                                   5   or he will be unable to pursue his cause of action against the decedent’s personal
                                   6   representative. See Cal. Prob. Code § 9370(a) (“An action or proceeding pending against
                                   7   the decedent at the time of death may not be continued against the decedent’s personal
                                   8   representative unless all of the following conditions are satisfied: (1) A claim is first filed
                                   9   as provided in this part; (2) The claim is rejected in whole or in part; (3) Within three
                                  10   months after the notice of rejection is given, the plaintiff applies to the court in which the
                                  11   action or proceeding is pending for an order to substitute the personal representative in the
                                  12   action or proceeding. This paragraph applies only if the notice of rejection contains a
Northern District of California
 United States District Court




                                  13   statement that the plaintiff has three months within which to apply for an order for
                                  14   substitution.”); id. at § 9370(b) (“No recovery shall be allowed in the action against
                                  15   property in the decedent’s estate unless proof is made of compliance with this section.”).
                                  16          In sum, plaintiff’s claims against Melton can survive the death of Melton (other
                                  17   than a claim for punitive damages, see Cal. Code Civ. Proc. § 377.42), but he must comply
                                  18   with the claims presentation requirements of the California Probate Code if he wants to
                                  19   pursue this action against Melton’s personal representative. This Court cannot relieve
                                  20   him of those obligations or assist him in satisfying them.
                                  21          Second, a proper defendant will need to be substituted in place of Melton. After
                                  22   plaintiff complies with the state probate code requirements, he will need to file a motion to
                                  23   substitute a proper defendant in place of Melton. “If a party dies and the claim is not
                                  24   thereby extinguished, the court may order substitution of the proper parties . . . Unless the
                                  25   motion for substitution is made not later than 90 days after the death is suggested upon the
                                  26   record . . . the action shall be dismissed as to the deceased party.” Fed. R. Civ. P. 25(a).2
                                  27

                                  28
                                       2
                                        The requirements to start the 90-day period under Rule 25(a)(1) in which to file a motion
                                       for substitution may have been met. Rule 25(a)(1) requires that (1) “a party must formally
                                                                                      8
                                   1   A “proper party” under Rule 25(a)(1) is the legal representative of the decedent, such as
                                   2   the executor of the decedent’s will or the administrator of her estate. See Mallonee v.
                                   3   Fahey, 200 F.2d 918, 919-20 (9th Cir. 1953). Plaintiff will have to find the name of
                                   4   Melton’s legal representative and then file a motion for substitution under Rule 25.
                                   5   (Defendants’ Suggestion of Death states that Melton’s estate is being represented by the
                                   6   Gino Desolenni Law Firm, 384 G. Street, Crescent City, CA 95531.) Again, plaintiff is
                                   7   responsible for accomplishing this. The Court cannot do so on his behalf.
                                   8          Third, it is unclear whether Melton’s attorney in this action continues to have
                                   9   authority to do anything on behalf of the deceased client. See Sullivan v. Dunne, 198 Cal.
                                  10   183, 192 (Cal. 1926) (it is “well recognized by the authorities that the law of principal and
                                  11   agent is generally applicable to the relation of attorney and client . . . and that the insanity
                                  12   or incapacity of the client will, therefore operate as a termination of the authority of the
Northern District of California
 United States District Court




                                  13   attorney”).
                                  14          In his amended complaint, plaintiff must make it clear which claims relate to
                                  15   Melton. If he does not want to pursue claims against Melton, he can do so by not naming
                                  16   him as a defendant in the amended complaint. If plaintiff wishes to pursue claims against
                                  17   Melton, his suit will have to be stayed while he attends to California’s probate
                                  18   requirements.
                                  19                                          CONCLUSION
                                  20          Defendants’ motion to dismiss the complaint is GRANTED. (Dkt. No. 18.) The
                                  21   complaint is DISMISSED with leave to file an amended complaint on or before
                                  22   September 30, 2019.
                                  23

                                  24

                                  25
                                       suggest the death of the party upon the record,”; and (2) the “non-party successors or
                                  26   representatives of the deceased party must be served the suggestion of death in the manner
                                       provided by Rule 4 for the service of a summons.” Barlow v. Ground, 39 F.3d 231, 233
                                  27   (9th Cir. 1994). The first appears to have been met by the filing of the Suggestion of
                                       Death. (Dkt. No. 23.) It also appears the second has been met. Defendants have filed a
                                  28   notice indicating that Melton’s legal representative have been served with notice of this
                                       suit. (Dkt. No. 24.)
                                                                                       9
                                   1          The amended complaint must include the caption and civil case number used in this
                                   2   order (18-03480 JCS (PR)) and the words FIRST AMENDED COMPLAINT on the first
                                   3   page. It must also appear on this Court’s form. Because an amended complaint
                                   4   completely replaces the previous complaints, plaintiff must include in his amended
                                   5   complaint all the claims he wishes to present and all of the defendants he wishes to sue.
                                   6   See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Any claims not raised in the
                                   7   amended complaint will be deemed waived. Plaintiff may not incorporate material from
                                   8   the prior complaint by reference. Failure to file an amended complaint in accordance
                                   9   with this order will result in dismissal of this action under Federal Rule of Civil
                                  10   Procedure 41(b) without further notice to plaintiff.
                                  11          The Clerk shall terminate Dkt. No. 18.
                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: August 23, 2019
                                                                                         _________________________
                                  14
                                                                                          JOSEPH C. SPERO
                                  15                                                      Chief Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    10
